Case 2:21-cv-05712-CAS-KK Document 1-1 Filed 07/14/21 Page 1 of 32 Page ID #:7




                          EXHIBIT A
                  Case 2:21-cv-05712-CAS-KK Document 1-1 Filed 07/14/21 Page 2 of 32 Page ID #:8
Electronically FILED by Superior Court of California, County of Los Ange[es on 05/28/2021 10:06 PM Sherri R. Carter, Executive Officer/C[erk of Court, by S. Reed,Deputy C[erk
                                                                                    21GDCV00777




                                                        SU   IYI IYI ®   I YS                                                                   FOR COURT USE ONLY
                                                                                                                                            (SOLO PARA USO DE LA CORTE)
                                                 (CITACIOIN JUDICIAL)
       NOTICE TO DEFENDANT:
       (AVISO AL DEMANDADO):
       PRIME NOW LLC, a Delaware limited liability company; AMAZON.COM LLC, a Delaware Limited
       Liability Company, and DOES 1-50 inclusive
       YOU ARE BEING SUED BY PLAINTIFF:
       (LO ESTi4 DEMANDANDO EL DEMANDANTE):

       MAU TRAN, an individual,

                                                     may decfde agalnst you wfthout your being heard un[ess you
        below.
           You have 30 CALENDAR DAYS after this summons and legal papers are served on you to fi]e a wriften response at this court and have a copy
        served on the plaintiff. A letter or phone cal[ will not protect you. Your written response must be in proper [egal form if you want the court to hear your
        case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
        Online Se[f-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask the
        court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by defau[t, and your wages, money, and properry may
        be taken without further warning from the court.
           There are other [ega[ requirements. You may want to ca[I an attorney right away. If you do not know an attorney, you may want to cal[ an attorney
        referral service. If you cannot afford an aftorney, you may be eligible for free lega[ services from a nonprofit lega[ services program. You can locate
        these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornia.org), the California Courts On[ine Se[f-Help Center
        (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
        costs on any sett[ement or arbitration award of $10,000 or more in a civi[ case. The court's lien must be paid before the court wil[ dismiss the case.
        iAVISO! Lo han demandado. SI no responde dentro de 30 dias, la corte puede decidir en su contra sin escuchar su version. Lea /a informacidn a
        continuacidn.
           Tiene 30 DIAS DE CALENDARIO despues de que le entreguen esta citacidn y papeles legales para presentar una respuesta por escrito en esta
        corte y hacer que se entregue una copia al demandante. Una carta o una llamada telefonica no lo protegen. Su respuesta por escrito tiene que estar
        en formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
        Puede encontrar estos formularios de la corte y mas informaci6n en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
        biblioteca de leyes de su condado o en la corte que le quede mas cerca. Si no puede pagar la cuota de presentacion, pida al secretario de la corte que
        le de un formulario de exencion de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la corte le podra
        quitar su sueldo, dinero y bienes sin mas advertencia.
           Hay otros requisitos legales. Es recomendable que Ilame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
        remision a abogados. Si no puede pagar a un abogado, es posible que cumpla con /os requisitos para obtener servicios legales gratuitos de un
        programa de servicios legales sin fines de lucro. Puede encontrar estos grupos sin ffnes de lucro en el sitio web de California Legal Services,
        (www.lawhelpcalifornia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poniendose en contacto con la corte o e/
        colegio de abogados /oca/es. A V/SO: Por ley, la corte tiene derecho a reclamar las cuotas y /os costos exentos por imponer un gravamen sobre
        cualquier recuperacion de $10,000 6 mas de valor recibida mediante un acuerdo o una concesion de arbitraje en un caso de derecho civil. Tiene que
        pagar el gravamen de la corte antes de que la corte pueda desechar el caso.
       The name and address of the court is:                                                                             CASE NUMBER: (Ncimero del Caso):
       (E/ nombre y direccion de la corte es): Glendale Courthouse
       600 E. Broadway                                                                                                    21 0          EDCV00777
       Glendale, CA 91206
       The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is: (EI nombre, la direccion y el numero
       de telefono del abogado del demandante, o del demandante que no tiene abogado, es):
       Douglas H. Hoang, Esq., K2 Employment Law, LLP, 11751 Zelzah Avenue, Granada Hills, CA 91344; (800) 590-7674
       DATE: 092gl2021                                                                                 Clerk, bySherri R. CarterExecutive Officer/ Clerkof Cou6tDeputy
       (Fecha)                                                                                         (Secretario)                    S. Rggd                          (Adjunto)
       (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
       (Para prueba de entrega de esta cifati6n use el formulario Proof of Service of Summons, (POS-010).)
                                                   NOTICE TO THE PERSON SERVED: You are served
        [SEAL]
                                                   1. 0        as an individual defendant.
                    -,~~,.~
                                                   2.   0      as the person sued under the fictitious name of (specify):
             ~;~ .;~:i,.t    ' m~   • .'~i'••.
           r
                      Y                            3.   XD     on behalf of (specify): Amazon.Com LLC, a Delaware Limited Liability Company
           s~
                                                        under: =         CCP 416.10 (corporation)                                    CCP 416.60 (minor)
                                                                 0       CCP 416.20 (defunct corporation)                   0        CCP 416.70 (conservatee)
                                                                 ~       CCP 416.40 (association or partnership)            0        CCP 416.90 (authorized person)
                   ~__..
                      -.~.---'`                                 OX other (specify): Corporation Code: 17061 (Limited Liability Company)
                                                   4.   0      by personal delivery on (date)                                                                              Paae 7
       Form Adopted for Mandatory Use                                              SUMMONS                                                       Code of Civil Procedure §§ 412.20, 465
       Judicial Council of Califomia                                                                                                                                 www.courts.ca.gov
       SUM-100 [Rev. July 1, 2009]
         Case~2:21-cv-05712-CAS-KK
ElBctronically                                             Document
              by Superior Court of California, County of Los                1-1 10:06
                                                             Angeles on 05/28/2021 Filed  07/14/21
                                                                                      PM Sherri              PageOfficer/Clerk
                                                                                                R. Carter, Executive 3 of 32of Court,
                                                                                                                                Page      ID
                                                                                                                                      by S.   #:9
                                                                                                                                            Reed,Deputy
                                                                    21GDCV00777
                           Assigned for all purposes to: Glendale Courthouse, Judicial Officer: Curtis Kin




                  1   Douglas H. Hoang, Esq. (SBN 193412)
                      dhoangkk2employmentlaw.com
                  2   Matthew T. Kramer, Esq. (SBN 255465)
                      mkramern,k2emDlovmentlaw.com
                  3   John Li-Chien Lin, Esq. (SBN 191266)
                      jlingk2employmentlaw.com
                 4    Samantha Swanson, Esq. (SBN 286954)
                      sswansonn,k2emnlovmentlaw. com
                  5   K2 Employment Law, LLP
                      11751 Zelzah Avenue
                  6   Granada Hills, California 91344
                      Tel. No.: (800) 590-7674
                 7
                      Attorneys for Plaintiff MAU TRAN
                  8
                                           --
                                           - -
                                               SUPERIOR-COURT--OF-T-HE
                                                  -           - -
                                                                      STATE OF-C—AL-IFORNIA--
                                                                     - - --- - -
                  9
                                                          FOR THE COUNTY OF LOS ANGELES
                 10
                 11
                      MAU TRAN, an individual,                                        Case No.: 2 1 0           lDC V 0 0 7 7 7
                 12
                                         Plaintiff,                                   COMPLAINT FOR:
                 13
                      V.
                 14                                                                  1.         VIOLATION OF BUS. & PROF. §
                      PRIME NOW LLC, a Delaware limited                                         17200, et seq.;
                 15   liability company; AMAZON.COM LLC,                              2.        UNLAWFUL RETALIATION
                      a Delaware Limited Liability Company,                                     (Whistle Blower — Cal. Labor Code
                 16   and DOES 1-50 inclusive,                                                  § 1102.5);
                                                                                     3.         WRONGFUL TERMINATION IN
                 17                     Defendants.                                             VIOLATION OF PUBLIC
                                                                                                POLICY;
                 18                                                                  4.         RACE HARASSMENT IN
                                                                                                VIOLATION OF THE FEHA —
                 19                                                                             GOVERNMENT CODE SECTION
                                                                                                12940 et seq.;
             20                                                                      5.         HARASSMENT ON THE BASIS
                                                                                                OF AGE IN VIOLATION OF THE
             21                                                                                 FEHA — GOVERNMENT CODE
                                                                                                SECTION 12940 et seq.;
             22                                                                       6.        RACE DISCRIMINATION IN
                                                                                                VIOLATION OF THE FEHA —
             23                                                                                 GOVERNMENT CODE SECTION
                                                                                                12940 et seq.;
             24                                                                      7.         AGE DISCRIMINATION IN
                                                                                                VIOLATION OF THE FEHA,
             25                                                                                 GOVERNMENT CODE SECTION
                                                                                                12940 et seq.;
             26                                                                      8.         RETALIATION IN VIOLATION
                                                                                                OF THE FEHA, GOVERNMENT
             27                                                                                 CODE SECTION 12940 et seq.;
             28

                                                                                     -1-

                                                                    COMPLAINT FOR DAMAGES
I   t   Case 2:21-cv-05712-CAS-KK Document 1-1 Filed 07/14/21 Page 4 of 32 Page ID #:10



                                                               9.    FAILURE TO PREVENT RACE
           1                                                         HARASSMENT, RETALIATION,
                                                                     AND DISCRINIINATION IN
           2                                                         VIOLATION OF THE FEHA —
                                                                     GOVERNMENT CODE SECTION
           3                                                         12940 et seq.; and
           4
                                                               [DEMAND FOR JURY TRIAL]
           5

           6              Plaintiff MAU Tran individually alleges:

           7                                    JURISDICTION AND VENUE

           8         1.        Plaintiff MAU TRAN (hereinafter referred to as "Plaintiff or "Mr. Tran"), an

           9   individual, alleges knowledge as to his own, and information and belief as to all other matters, as

          10   follows:

          11         2.        Plaintiff was, at all times mentioned herein, a resident of the County of Los

          12   Angeles in the State of California.

          13         3.        Defendants PRIME NOW LLC is a Delaware limited liability company and does

          14 I business in the state of California.

          15         4.        AMAZON.COM NVDC LLC is a Delaware Limited Liability Company and does

          16 I business in the State of California.

          17         5.        Defendants PRIME NOW LLC and AMAZON.COM NVDC ,LLC (herein

          18   referred to as "Defendants" or "Amazon") were businesses and employers doing business in Los

          19   Angeles County and elsewhere in the State of California. Venue is proper in Los Angeles

          20   County because Defendants conduct business in Los Angeles County.

          21         6.        Plaintiff is ignorant of the true names of Defendants DOES 1 through 50,

          22   inclusive, and has therefore sued them by the above names which are fictitious. Plaintiff will

          23   amend this complaint by inserting true names in lieu of the fictitious names when the true names

          24   are ascertained. Plaintiff is informed and believes and thereon alleges that each of the Defendants

          25   designated in this Complaint as DOE is responsible and liable to Plaintiff in some manner for the
          26   events, happenings, and contentions referred to in this complaint.        All references in this

          27   complaint to "Defendants" shall be deemed to include Amazon and all DOE Defendants
          28   collectively.


                                                      COMPLAINT FOR DAMAGES
Case 2:21-cv-05712-CAS-KK Document 1-1 Filed 07/14/21 Page 5 of 32 Page ID #:11




   1        7.        Plaintiff is informed and believes and thereon alleges that each Defendant,

   2   including DOES, was and is the agent, employee, servant, subsidiary, partner, member,

   3   associate, or representative of each other Defendant, including DOES, and all of the things

   4   alleged to have been done by the Defendants, and each of them, were done in the course and

   5   scope of the agency, employment, service, or representative relationship and with the knowledge

   6   and consent of their respective principals, employers, masters, parent limited liability company,

   7   partners, members, associates, or representatives.         ~

   8        8.        The unlawful practices and tortious conduct complained of herein occurred in the

   9 I County of Los Angeles, State of California.

  10                                    GENERAL ALLEGATIONS

  11        9.        Mr. Tran began working for Amazon in September 2015. Due to his hard work

  12 I and incredible worth ethic, Mr. Tran eventually was promoted to the role of "ambassador.'

  13   Ambassadors are placed in a supervisorial role and were entitled to certain perks, such as a fixed

  14   scheduled.

  15       10.        During his time at Amazon, Mr. Tran was subjected to harassment and

  16   discrimination because of his age, national origin, and race. While employed at his particular job

  17   site in Pasadena, California, Mr. Tran was the sole Vietnamese worker. Further, based on

  18   information and belief, he was also the oldest employee.

  19       11.        Mr. Tran was subjected to repeated harassment by his fellow co-workers. Some

  20 I examples were that he was subjected to extreme profanity by a co-worker, being forced to work

  21   alone in a busy section of the warehouse, and even experienced having his food and drink

  22   tampered with by co-workers. Following these instances, Mr. Tran would report to his manager

  23   what had occurred. At no point were these situations ever addressed, instead Defendants would

  24   ignore Mr. Tran in an attempt to silence him. Eventually Mr. Tran began escalating his

  25   complaints and began reporting the harassment to Human Resources with the hope that the

  26   harassment would cease. Instead, Human Resources never took any action to prevent and stop

  27   the harassment.
  28       12.        Eventually the other similarly situated ambassadors were given opportunities that


                                          COMPLAINT FOR DAMAGES
Case 2:21-cv-05712-CAS-KK Document 1-1 Filed 07/14/21 Page 6 of 32 Page ID #:12




   1 I Mr. Tran was not. He was the sole Vietnamese and the eldest ambassador at this job site. Mr.
   2 I Tran was informed by his fellow ambassadors that there were special ambassador trainings that
   3 I he was not invited to attend.
   4       13.        The most egregious example of being treated differently than his other

   5   ambassadors is when it came to scheduling. The ambassadors had originally been on a fixed

   6   schedule, meaning that there were set dates and times that they would come in and work. This

   7   scheduling system transitioned to a bidding system where Amazon would list dates and times so

   8   that employees could sign up to work on those specific dates. The similarly situated ambassadors

   9   were giveii the opportunity to sign up for dates-and times prior to the schedtile being released to

  10   the rest of the associates. However, Mr. Tran was the only employee who was not given that

  11   opportunity. Instead, Mr. Tran was forced to await Amazon posting the potential schedules and

  12   attempt to sign up when all of the other employees were also able to sign up. This scheduling

  13   disparity led to Mr. Tran not being able to sign up for shifts and work.

  14       14.        Mr. Tran made numerous attempts to speak with Amazon regarding his inability

  15   to schedule and the reasons. He contacted his manager and Human Resources multiple times in

  16   an effort to be able to sign up for shifts and get assigned days to work. Mr. Tran informed

  17   Defendants and their employees, that that while he did have the desire to sign up for shifts and

  18   schedules, he could not sign up for a date to work. Amazon has a policy requiring that their

  19   employees work a certain number of hours during a month so that they can remained employed.

  20   He reached out numerous times over a span of several months so that he could continue to be

  21   employed at Amazon. Mr. Tran.spoke with several people within Amazon about his inability to

  22   schedule but it was never resolved.

  23       15.        During his correspondence with Human Resources regarding the harassment and

  24   inability to sign up for shift, Mr. Tran informed Amazon that he was considering filing a

  25   complaint them with the Department of Fair Employment and House (herein DFEH). In fact, he

  26   informed one Human Resource analyst that he had been in contact with the DFEH, and they

  27   were advising him on how to proceed.

  28       16.        On September 6, 2018, as a result of the new scheduling system where Mr. Tran

                                                       -4-
                                          COMPLAINT FOR DAMAGES
Case 2:21-cv-05712-CAS-KK Document 1-1 Filed 07/14/21 Page 7 of 32 Page ID #:13




   1   was unable to schedule himself, Mr. Tran was notified by Amazon Human Resources that his

   2   employment was terminated.

   3       17.       Further, during this time, Amazon did not properly Mr. Tran for the hours that he

   4   was working. Mr. Tran also attempted to resolves these issues with Defendant numerous times
   5   but was ignored. Mr. Tran was forced to file a complaint against Amazon to attempt to receive

   6   the pay that he was owed. Mr. Tran filed a complaint for lost wages with the State of California

   7   Department of Industrial Relation Labor Commissioner's Office related to the time period in

   8   which Mr. Tran was being discriminated against and harassed. Following a hearing, Mr. Tran

   9   was awarded wages, liquidated damages; waiting time penalties, and interest on his unpaid

  10   wages.

  11       18.       As a direct and proximate result of Amazon's actions against Mr. Tran, as alleged

  12   above, Mr. Tran has suffered special damages including but not limited to loss of wages,

  13   including front and back pay, and benefits, including consequential damages in an amount to be

  14   proven at time of trial, in excess of the minimum jurisdictional requirements of this Court.

  15       19.       As a fiuther direct and proximate result of Amazon's actions against Mr. Tran, as

  16   alleged above, Mr. Tran has suffered and continues to suffer general damages including but not

  17   limited to significant and enduring emotional distress including humiliation, mental anguish and

  18   physical distress, injury to mind and body, in a sum to be proven at time of trial, in excess of the

  19   minimum jurisdictional requirements of this Court.

  20       20.        In doing the acts set forth above, Amazon acted as herein alleged with a conscious

  21   disregard of Mr. Tran's rights as an employee. Amazon, by and through its managing agents,

  22   acted deliberately to discriminate against Mr. Tran on the basis of his race, ethnicity, and

  23   nationality, and to punish Plaintiff for daring to report Amazon's discrimination. For all of these

  24   reasons, the Plaintiff is entitled to an award of punitive damages.

  25

  26                                    FIRST CAUSE OF ACTION

  27                              FOR VIOLATION OF BUSINESS AND

  28                             PROFESSIONS CODE 4 17200 ET SEO.


                                          COMPLAINT FOR DAMAGES
Case 2:21-cv-05712-CAS-KK Document 1-1 Filed 07/14/21 Page 8 of 32 Page ID #:14




   1                                        (Against All Defendants)
   2      21.        Plaintiff realleges and incorporates by reference each and every allegation

   3   contained in each and every aforementioned paragraph as though fully set forth herein.
   4      22.        California Business and Professions Code § 17200, et seq. prohibits unlawful and
   5   unfair business practices. Plaintiff is a"person" within the meaning of California Business &

   6   Professions Code (hereinafter "B&P") § 17204, and has standing to bring this cause of action

   7   for injunctive relief, restitution, and other appropriate equitable relief.

   8      23.        Defendants have violated statutes and public policies. Through the conduct

   9   alleged in this Complaint, Defendants have acted contrary to these public policies, have violated

  10   specific provisions of the California Labor Code, and have engaged in other unlawful and unfair

  11   business practices in violation of B&P § 17200, et seq., depriving Plaintiff of the rights,

  12   benefits, and privileges guaranteed to all employees under the law.

  13      24.        Defendants, by violating Government Code § 12940 et seq, creating a hostile

  14   work environment, retaliating against Plaintiff and wrongfully terminating Plaintiff on the basis

  15   of his complaints regarding Defendants' discriminatory conduct, either knew or in the exercise

  16   of reasonable care should have known that the conduct was unlawful. Therefore, Defendants'

  17   conduct, as alleged herein, constitutes unfair competition in violation of B&P § 17200, et seq.

  18      25.        As a proximate result of the above-mentioned acts of Defendants, Plaintiff has

  19   been damaged in a sum as may be proven.

  20      26.        Unless restrained by this Court, Defendants will continue to engage in the

  21   unlawful conduct as alleged herein. Pursuant to the B&P, this Court should make such orders or

  22   judgments, including the appointment of a receiver, as may be necessary to prevent the use or

  23   employment, by Defendants, their agents or employees, of any unlawful or deceptive practice

  24   prohibited by the B&P and/or, including but not limited to, disgorgement of profits which may

  25   be necessary to restore Plaintiff to the money Defendants have unlawfully failed to pay.

  26                                  SECOND CAUSE OF ACTION

  27                                   UNLAWFUL RETALIATION
  28                            (Whistle Blower — Cal. Labor Code § 1102.5)

                                                       -6-
                                          COIvLPLAINT FOR DAMAGES
Case 2:21-cv-05712-CAS-KK Document 1-1 Filed 07/14/21 Page 9 of 32 Page ID #:15




   1                                     (Against All Defendants)

   2      27.       Plaintiff realleges and incorporates by reference each and every allegation

   3   contained in each and every aforementioned paragraph as though fully set forth herein.
   4      28.       There is a public policy in this state and in this country in favor of employees not

   5   being subjected to retaliation for reporting and/or complaining about violation of State and

   6   Federal Law. California Labor Code Section 1102.5 prohibits any employer from taking any

   7   action against any employee out of fear that the employee will report any violation of the Labor

   8   Code to any state or federal government agency. Defendants have also violated the public

   9   policy of this state set forth in Labor Code Section 98.6 by retaliating against Plaintiff for his

  10   complaints regarding Defendants' illegal activities as pled herein and in violation of Plaintiff s

  11   rights under the California Labor Code.

  12      29.       While employed by Defendants, and as described above, Plaintiff complained to

  13   Defendants that he was not being properly treated. Plaintiff informed numerous supervisors and

  14   those with authority over his career, that due to the mistreatment that he was going to file

  15   complaints with the Chief Executive Officer of Amazon and also with the Department of Fair

  16   Employment Housing ("DFEH"). While he was in communication with someone in Human

  17   Resources, Plaintiff informed her that he had already spoken with DFEH who provided him

  18   with advice. As a result of the aforesaid actions, Defendants retaliated against Plaintiff,

  19   including but not limited to terminating his employment.

  20      30.       Plaintiff has suffered and is continuing to suffer a loss of wages/salary, benefits

  21   and other employee compensation in an amount which is currently un-ascertained. Plaintiff

  22   faces a substantial diminution of his future earning capacity in an amount which is currently

  23   unascertained. Plaintiff will request leave of the court to amend this Complaint to state the

  24   amount of all such damages when they have been ascertained, or upon proof at the time of trial.

  25      31.       As a result of the aforesaid actions, Plaintiff has been held up to great derision and

  26   embarrassment with fellow workers, friends, members of the community and family, and has

  27   suffered and continues to suffer emotional distress. Defendants, by and through their managing

  28   agents and employees, further acted intentionally and unreasonably because they knew and/or


                                        COMPLAINT FOR DAMAGES
Case 2:21-cv-05712-CAS-KK Document 1-1 Filed 07/14/21 Page 10 of 32 Page ID #:16




   1    should have known that their conduct and intimidation was likely to result in severe mental

   2    distress. Plaintiff therefore seeks damages for such emotional distress in an amount to be proven
   3 I at the time of trial.
   4        32.        Defendants' attempts to prevent Plaintiff from disclosing the truth about the work

   5    conditions at Defendant and then terminating him for complaining of the same is extreme and

   6    outrageous conduct. Defendants, including their executives, managers, superiors, and/or

   7    supervisors, have acted, as alleged, with the malicious intention of depriving the Plaintiff of

   8    employment opportunities and benefits that must be accorded to all employees. This conduct by

   9    Defendants was, and is, despicable,- cruel and oppressive. Plaintiff is therefore entitled to an

  10    award of punitive damages in an amount to be proven at trial.

  11        33.        Because of the wrongful acts of Defendants as herein above alleged, Plaintiff has

  12    been and/ or will in the future be required to employ physicians and mental health care

  13    professionals to examine, treat and care for him and will incur additional medical expenses in an

  14    amount to be proven at the time of trial.

  15        34.        The Labor Code provides for an award of reasonable attorneys' fees and costs

  16    incurred by a prevailing plaintiff in an action brought under its provisions.      Plaintiff has
  17    employed, and will continue to employ, attorneys for the initiation and prosecution of this

  18    action.   Plaintiff has incurred and will continue to incur attorneys' fees and costs herein.

  19    Plaintiff is entitled to an award of attorneys' fees and costs.

  20        35.        WHEREFORE, Plaintiff requests relief as hereinafter provided.

  21

  22                                    THIRD CAUSE OF ACTION

  23                              FOR WRONGFUL TERMINATION IN

  24                                VIOLATION OF PUBLIC POLICY

  25                                        (Against All Defendants)

  26        36.       Plaintiff realleges and incorporates by reference each and every allegation
  27   contained in each and every aforementioned paragraph as though fully set forth herein.

           37.        As set forth above, Plaintiff complained to Defendants about their violation of the


                                           COMPLAINT FOR DAMAGES
Case 2:21-cv-05712-CAS-KK Document 1-1 Filed 07/14/21 Page 11 of 32 Page ID #:17




    1 I FEHA.
    2        38.         Immediately thereafter, and directly resulting from Plaintiff's complaints about

    3   and opposition to Defendants' illegal conduct, Defendants began to take adverse employment
    4   actions against Plaintiff, including a campaign of retaliatory harassment and humiliation, as set

    5 I forth hereinabove.

    6        39.         As a direct result of Defendants' conduct as described in this Complaint, and in

    7 I violation of public policy as set forth above, Defendants, by and through Defendants'

    8   management and others, retaliated against Plaintiff's employment by wrongfully terminating her.

    9        40.         As a result of the aforesaid actions, Plaintiff has suffered and is continuing to

   10   suffer a loss of wages/salary, benefits and other employee compensation in an amount which is

   11   currently un-ascertained. Plaintiff faces a substantial diminution of her future earning capacity in

  12    an amount which is currently unascertained. Plaintiff will request leave of the court to amend this

  13    Complaint to state the amount of all such damages when they have been ascertained, or upon

  14    proof at the time of trial.

  15         41.        As a result of the aforesaid actions, Plaintiff has been held up to great derision and

  16    embarrassment with fellow workers, friends, members of the community and family, and has

  17    suffered and continues to suffer emotional distress. Defendants, by and through their managing

  18    agents and employees, further acted intentionally and unreasonably because they knew and/or

  19    should have known that their conduct and intirnidation was likely to result in severe mental

  20    distress. Plaintiff therefore seeks damages for such emotional distress in an amount to be proven

  21    at the time of trial.

  22         42.        Defendants' attempts to prevent Plaintiff from disclosing the truth about the work

  23    conditions at Defendants and then terminating her for complaining about the same is extreme and

  24    outrageous conduct. Defendants have acted, as alleged, with the malicious intention of depriving

  25    the Plaintiff of employment opportunities and benefits that must be accorded to all employees.

  26    This conduct by Defendants was, and is, despicable, cruel and oppressive. Plaintiff is therefore

  27    entitled to an award of punitive damages in an amount to be proven at trial.
  28        43.         Because of the wrongful acts of Defendants as hereinabove alleged, Plaintiff has


                                            COMPLAINT FOR DAMAGES
Case 2:21-cv-05712-CAS-KK Document 1-1 Filed 07/14/21 Page 12 of 32 Page ID #:18




    1   been and/or will in the future be required to employ physicians and mental health care

    2   professionals to examine, treat and care for her and will incur additional medical expenses in an

    3 I amount to be proven at the time of trial.
    4        44.         The Labor Code provides for an award of reasonable attorneys' fees and costs
    5   incurred by a prevailing plaintiff in an action brought under its provisions.         Plaintiff has
    6   employed, and will continue to employ, attorneys for the initiation and prosecution of this action.

    7   Plaintiff has incurred and will continue to incur attorneys' fees and costs herein. Plaintiff is

    8   entitled to an award of attorneys' fees and costs.

    9        45.         WHEREFORE, Plaintiff requests relief as hereinafter provided.

   10                                    FOURTH CAUSE OF ACTION

   11                    FOR RACE HARASSMENT IN VIOLATION OF THE FEHA

   12                                         (Against All Defendants)

   13        46.         Plaintiff realleges and incorporates by reference each and every allegation

   14    contained in each and every aforementioned paragraph as though fully set forth herein.

   15        47.         California Government Code section 12940 makes it illegal for an employer or

   16    any person to harass an employee on the basis of race, ethnicity, and national origin.

  17         48.       During the course of Plaintiff's employment, Defendants and its employees

   18    engaged in a pattern of continuous and pervasive harassment of Plaintiff at the workplace based

  19     in whole or part on his race, ethnicity, and national origin, which acts included, but were not

  20     limited to, those alleged herein.

  21     .   49.       Defendants knew, or should have known, about such conduct but authorized,

  22     ratified and/or failed to take appropriate corrective action with respect thereto. Plaintiff filed

  23     numerous complaints with his manager and Human Resources regarding the harassment that he

  24    was suffering.

  25         50.       As a proximate result of Defendants' conduct, Plaintiff has suffered and will

  26     continue to suffer physical and emotional injuries, including nervousness, humiliation,

  27     depression, anguish, embarrassment, fright, shock, pain, discomfort, fatigue, and anxiety. The
  28    amount of Plaintiff's damages will be ascertained at trial.

                                                        - 1V-

                                             COMPLAINT FOR DAIVIAGES
Case 2:21-cv-05712-CAS-KK Document 1-1 Filed 07/14/21 Page 13 of 32 Page ID #:19




    1       51.          The acts of oppression, fraud, and/or malice, were engaged in by Managing

    2    Agents employees of Defendants. Defendants had advance knowledge of the unfitness of each

    3    employee who acted with oppression, fraud, and/or malice, and/or authorized or ratified the
    4    wrongful conduct for which an award of punitive damages is sought, and/or was personally
    5    guilty of oppression, fraud, and/or malice. The advance knowledge and conscious disregard,

    6    authorization, ratification, or act of oppression, fraud, and/or malice was committed by or on

    7    part of an officer, director, or managing agent of each of the Defendant employers, thereby

    8    entitling Plaintiff to punitive and exemplary damages against each Defendant employer in

    9    accordance with California Civil Code section 3294 in a sum appropriate to punish and make an

   10    example out of Defendants.

   11       52.          The FEHA provides for an award of reasonable attorneys' fees and costs incurred

   12    by a prevailing plaintiff in an action brought under its provisions. Plaintiff has employed, and

   13    will continue to employ, attorneys for the initiation and prosecution of this action. Plaintiff has

   14    incurred and will continue to incur attorneys' fees and costs herein. Plaintiff is entitled to an

   15    award of attorneys' fees and costs.

   16       53.          Plaintiff has been generally damaged in an amount within the jurisdictional limits

   17 I of this Court.

   18                                  FIFTH CAUSE OF ACTION
   19             FOR RACE HARASSMENT IN VIOLATION OF THE FEHA
   20                                  (Against All Defendants)

   21       54.          Plaintiff realleges and incorporates by reference each and every allegation

   22    contained in each and every aforementioned paragraph as though fully set forth herein.

   23       55.          California Government Code section 12940(j)(1) makes it illegal for an employer

   24    or any person to harass an employee on the basis of sex/gender and/or age.

   25       56.          During the course of Plaintiff's employment, Defendants and its employees

   26    engaged in a pattern of continuous and pervasive harassment of Plaintiff at the workplace based

  27     in whole or part on his race, ethnicity, and national origin, which acts included, but were not
  28     limited to, those alleged herein.

                                                       -~ ~-
                                             COMPLAINT FOR DAIVIAGES
    Case 2:21-cv-05712-CAS-KK Document 1-1 Filed 07/14/21 Page 14 of 32 Page ID #:20




        1        57.         Defendants knew, or should have known, about such conduct but authorized,

        2    ratified and/or failed to take appropriate corrective action with respect thereto. Plaintiff filed

        3    numerous complaints with his manager and Human Resources regarding the harassment that he

        4    was suffering.
        5        58.         As a proximate result of Defendants' conduct, Plaintiff has suffered and will

        6    continue to suffer physical and emotional injuries, including nervousness, humiliation,

        7    depression, anguish, embarrassment, fright, shock, pain, discomfort, fatigue, and anxiety. The

        8    amount of Plaintiff's damages will be ascertained at trial.
            ---------------------      ------------------------__.---~----~------------------------
-       9        59:         The- acts of oppression, fraud, and/or malice, were engaged in -by Managing

       10    Agents employees of Defendants. Defendants had advance knowledge of the unfitness of each

       11    employee who acted with oppression, fraud, and/or malice, and/or authorized or ratified the

       12    wrongful conduct for which an award of punitive damages is sought, and/or was personally

       13    guilty of oppression, fraud, and/or malice. The advance knowledge and conscious disregard,

       14 I authorization, ratification, or act of oppression, fraud, and/or malice was committed by or on

       15    part of an officer, director, or managing agent of each of the Defendant employers, thereby

       16    entitling Plaintiff to punitive and exemplary damages against each Defendant employer in

       17    accordance with California Civil Code section 3294 in a sum appropriate to punish and make an

       18    example out of Defendants.

       19        60.          The FEHA provides for an award of reasonable attorneys' fees and costs incurred

      20     by a prevailing plaintiff in an action brought under its provisions. Plaintiff has employed, and

       21    will continue to employ, attorneys for the initiation and prosecution of this action. Plaintiff has

       22    incurred and will continue to incur attorneys' fees and costs herein. Plaintiff is entitled to an

       23    award of attomeys' fees and costs.

       24        61.          Plaintiff has been generally damaged in an amount within the jurisdictional limits

       25 I of this Court.
       26                                       SIXTH CAUSE OF ACTION

       27                  FOR RACE DISCRIMINATION IN VIOLATION OF THE FEHA

       28                                          (Against All Defendants)

                                                              -1G-

                                                  COMPLAINT FOR DAMAGES
Case 2:21-cv-05712-CAS-KK Document 1-1 Filed 07/14/21 Page 15 of 32 Page ID #:21




    1       62.          Plaintiff realleges and incorporates by reference each and every allegation

    2    contained in each and every aforementioned paragraph as though fully set forth herein.

    3       63.          Defendants discriminated against Plaintiff on the basis of race, ethnicity, and
    4    national origin, through numerous illegal acts, including, without limitation, constructively
    5    terminating his employment as set forth herein. Defendants and its employees and residents had

    6    animus towards Plaintiff and the aforementioned protected characteristics.

    7       64.          As a proximate result of the conduct of Defendants, Plaintiff suffered and

    8    continues to suffer damages in terms of lost wages, lost benefits, and other pecuniary loss

    9    according to proof.      Plaintiff has also suffered and will continue to suffer physical and

   10    emotional injuries, including nervousness, humiliation, depression, anguish, embarrassment,

   11    fright, shock, pain, discomfort, fatigue, and anxiety. The amount of Plaintiff's damages will be

   12    ascertained at trial.

   13       65.          The act of oppression, fraud, and/or malice were engaged in by employees and

   14    Managing Agents of Defendants. Defendants had advance knowledge of the unfitness of each

   15    employee and/or agent who acted with oppression, fraud, and/or malice, and/or authorized or

   16    ratified the wrongful conduct for which an award of punitive damages is sought, and/or was

   17    personally guilty of oppression, fraud, and/or malice. The advance knowledge and conscious

   18    disregard, authorization, ratification, or act of oppression, fraud, and/or malice was committed

   19    by or on part of an officer, director, or managing agent of Defendants, thereby entitling Plaintiff

   20    to punitive and exemplary damages against Defendants in accordance with California Civil

   21    Code section 3294 in a sum appropriate to punish and make an example out of Defendants.

   22       66.          FEHA provides for an award of reasonable attorneys' fees and costs incurred by a

   23    prevailing plaintiff in an action brought under its provisions. Plaintiff has employed and will

   24    continue to employ attorneys for the initiation and prosecution of this action. Plaintiff has

   25    incurred and will continue to incur attorneys' fees and costs herein. Plaintiff is entitled to an

   26    award of attorneys' fees and costs.

   27       67.          Plaintiff has been generally damaged in an amount within the jurisdictional limits

   28 I of this Court.

                                                        - 1J -

                                            COMPLAINT FOR DAMAGES
Case 2:21-cv-05712-CAS-KK Document 1-1 Filed 07/14/21 Page 16 of 32 Page ID #:22




    1                                       SEVENTH CAUSE OF ACTION

    2                           FOR AGE DISCRIMINATION IN VIOLATION OF THE FEHA

    3                                       (Against All Defendants)

    4      68.         Plaintiff realleges and incorporates by reference each and every allegation

    5   contained in each and every aforementioned paragraph as though fully set forth herein.

    6      69.         Defendants discriminated against Plaintiff on the basis of disability, sex/gender

    7   and/or age, through numerous illegal acts, including, without limitation, terminating her
                                                                                                       i
    8   employment as set forth herein. Defendants and its employees had animus towards Plaintiff and

    9   the aforementioned protected characteristics.

   10      70.         As a proximate result of the conduct of Defendants, Plaintiff suffered and

   11   continues to suffer damages in terms of lost wages, lost benefits, and other pecuniary loss

   12   according to proof.      Plaintiff has also suffered and will continue to suffer physical and

   13   emotional injuries, including nervousness, humiliation, depression, anguish, embarrassment,

   14   fright, shock, pain, discomfort, fatigue, and anxiety. The amount of Plaintiff's damages will be

   15   ascertained at trial.

   16      71.         The act of oppression, fraud, and/or malice were engaged in by employees and

   17   Managing Agents of Defendants. Defendants had advance knowledge of the unfitness of each
                                                                                             ,

   18   employee and/or agent who acted with oppression, fraud, and/or malice, and/or authorized or

   19   ratified the wrongful conduct for which an award of punitive damages is sought, and/or was

  20    personally guilty of oppression, fraud, and/or malice. The advance knowledge and conscious

  21    disregard, authorization, ratification, or act of oppression, fraud, and/or malice was committed

  22    by or on part of an officer, director, or managing agent of Defendants, thereby entitling Plaintiff

  23    to punitive and exemplary damages against Defendants in accordance with California Civil

  24    Code section 3294 in a sum appropriate to punish and make an example out of Defendants.

  25       72.         FEHA provides for an award of reasonable attorneys' fees and costs incurred by a

  26    prevailing plaintiff in an action brought under its provisions. Plaintiff has employed and will

  27    continue to employ attorneys for the initiation and prosecution of this action. Plaintiff has

  28    incurred and will continue to incur attorneys' fees and costs herein. Plaintiff is entitled to an

                                                        - 1`f-

                                          COMPLAINT FOR DAMAGES
Case 2:21-cv-05712-CAS-KK Document 1-1 Filed 07/14/21 Page 17 of 32 Page ID #:23




    1    award of attorneys' fees and costs.

    2       73.          Plaintiff has been generally damaged in an amount within the jurisdictional limits

    3 I of this Court.
    4                                    EIGHTH CAUSE OF ACTION

    5                            FOR RETALIATION IN VIOLATION OF FEHA

    6                                          (Against All Defendants)

    7       74.          Plaintiff realleges and incorporates by reference each and every allegation

    8    contained in each and every aforementioned paragraph as though fully set forth herein.

    9       75.          California Government Code section 12940(h) makes it an unlawful employment

   10    practice for an employer to "discharge, expel, or otherwise discriminate against any person

   11    because the person has opposed any practices forbidden under [the FEHA] or because the

   12    person has filed a complaint, testified, or assisted in any proceeding under [the FEHA]."

   13       76.          Defendants retaliated against Plaintiff for making complaints about discrimination

   14    and harassment. Defendants constructively terminated Plaintiff's employment and subjected

   15   Plaintiff to a hostile work environment.

   16       77.          As a proximate result of the conduct of Defendants, Plaintiff suffered and

   17    continues to suffer damages in terms of lost wages, lost benefits, and other pecuniary loss

   18    according to proof.      Plaintiff has also suffered and will continue to suffer physical and

   19    emotional injuries, including nervousness, ,humiliation, depression, anguish, embarrassment,

   20    fright, shock, pain, discomfort, fatigue, and anxiety. The amount of Plaintiff's damages will be

   21    ascertained at trial.

   22       78.          The act of oppression, fraud, and/or malice were engaged in by employees and

   23   Managing Agents of Defendants. Defendants had advance knowledge of the unfitness of each

   24    employee and/or agent who acted with oppression, fraud, and/or malice, and/or authorized or

   25    ratified the wrongful conduct for which an award of punitive damages is sought, and/or was,

   26    personally guilty of oppression, fraud, and/or malice. The advance knowledge and conscious

   27    disregard, authorization, ratification, or act of oppression, fraud, and/or malice was committed

   28    by or on part of an officer, director, or managing agent of Defendants, thereby entitling Plaintiff

                                                        - 1.7-

                                            COMPLAINT FOR DAMAGES
Case 2:21-cv-05712-CAS-KK Document 1-1 Filed 07/14/21 Page 18 of 32 Page ID #:24




   11    to punitive and exemplary damages against Defendants in accordance with California Civil

   2     Code section 3294 in a sum appropriate to punish and make an example out of Defendants.

   3        79.         FEHA provides for an award of reasonable attorneys' fees and costs incurred by a

   4     prevailing plaintiff in an action brought under its provisions. Plaintiff has employed and will

   5     continue to employ attorneys for the initiation and prosecution of this action. Plaintiff has

   6     incurred and will continue to incur attorneys' fees and costs herein. Plaintiff is entitled to an

   7     award of attomeys' fees and costs.

   8        80.         Plaintiff has been generally damaged in an amount within the jurisdictional limits
                            ~~—____---_--------_.—~              ------       __      ------------------     -
   9     ofthisCourt:

  10                                     NINTH CAUSE OF ACTION

  11                       FOR FAILURE TO PREVENT RACE HARASSMENT,

  12              RETALIATION AND DISCRIMINATION IN VIOLATION OF THE FEHA

   13                                         (Against all Defendants)

   14       81.         Plaintiff realleges and incorporates by reference each and every allegation

   15    contained in each and every aforementioned paragraph as though fully set forth herein.

   16       82.         California Government Code section 12940(k) makes it an unlawful employment

   17    practice for an employer to "fail to take all reasonable steps to prevent discrimination and

   18    harassment from occurring." This provision also makes it unlawful for an employer to fail to

   19    prevent retaliation. See, e.g., Ortiz v. Georgia Pacific (E.D. Cal. 2013) 973 F.Supp.2d 1162,

  20     1184 (citing Taylor v. City of Los Angeles Dep't of Water & Power (2006) 144 Ca1.App.4th

  21     1216, 1240).      Defendants violated this provision by failing to prevent harassment,

  22     discrimination, and retaliation against Plaintiff as described above. Pl Defendants knew or

  23     should have known of the harassment against Plaintiff yet failed to take any prompt remedial

  24     action or other adequate measures and failed to prevent not only his hostile work environment

  25     but also his termination of employment.

  26        83.         As a proximate result of the entity Defendants' conduct, Plaintiff suffered and

   271   will continue to suffer physical and emotional injuries, including nervousness, humiliation,

   281   depression, anguish, embarrassment, fright, shock, pain, discomfort, fatigue, and anxiety. The

                                                       - 1 V-

                                           COMPLAINT FOR DAMAGES
Case 2:21-cv-05712-CAS-KK Document 1-1 Filed 07/14/21 Page 19 of 32 Page ID #:25




    1       amount of Plaintiff's damages will be ascertained at trial.

   2             84.         The FEHA provides for an award of reasonable attorneys' fees and costs incurred

    3       by a prevailing plaintiff in an action brought under its provisions. Plaintiff has employed and

    4       will continue to employ attorneys for the initiation and prosecution of this action. Plaintiff has

    5       incurred and will continue to incur attorneys' fees and costs herein. Plaintiff is entitled to an

    6       award of attorneys' fees and costs.

                 85.         Plaintiff has been generally damaged in an amount within the jurisdictional limits

            of this Court.
          -~ ------ --- ---- -------- -- ---------- --- ------
                                                       PRAYER FOR RELIEF -- -- --                   -

                    WHEREFORE, Plaintiff prays for relief and judgment against Defendant, as follows:

                  1.         For general damages in an amount according to proof;

                  2.         For special damages in an amount according to proof;

   13             3.         For compensatory damages including but not limited to lost wages, damages for

   14        lost meal and rest periods, and other special, general and compensatory damages in an amount

   15        according to proof;

   16             4.         For punitive damages;

   17             5.         For attorneys' fees pursuant to California Labor Code;

   18             6.         For statutory and civil penalties;

   19             7.         For interest as allowed by law;

  20              8.         For injunctive relief;

  21              9.         For costs of suit; and

  22             10.         For such other and further relief as the Court may deem just and proper.

  23
            DATED: May 28, 2021                          K2 Employment Law, LLP
  24
                                                         Bv:
   25 I                                                          Douglas H. Hoang
                                                                 Matthew T. Kramer
   26I                                                           John L. Lin
                                                                 Samantha Swanson
   27                                                            Attorneys for Plaintiff MAU TRAN
   28

                                                                  - 1 /-

                                                      COMPLAINT FOR DAMAGES
           Case 2:21-cv-05712-CAS-KK Document 1-1 Filed 07/14/21 Page 20 of 32 Page ID #:26
FILED by Superior Court of California, County of Los Angeles on 05/28f2021 10:06 PM Sherri R. Carter, Executive Officer/Clerk of Court, by S. Reed, Deputy Clerk CNI-01 0
ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Barnumber, and address).
                                                                                                                                  FOR COURT USE ONLY
Douglas H. Hoang, Esq. (SBN 193412)
K2 Employment Law, LLP
11751 Zelzah Avenue, Granada Hills, California 91344

            TELEPHONE NO.:   (800) 590-7674                   FAx NO. (oPtionaq: 818-360-9539
     ATTORNEY FOR (Name): Plalntlff MAU TRAN

SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
 STREETADDRESS: 600 E. Broadway
MAILING ADDRESS:
cITY AND ZIP CODE: Glendale, CA 91206
      BRANCH NAME: Glendale Courthouse

CASE NAME:
 MAU TRAN v PRIME NOW, LLC a Delaware Limited Liability Company et al.
          CIVIL CASE COVER SHEET                                                      CASENUMBER:
                                                Complex Case Designation
0         Unlimited        0 Limited         0      Counter         =     Joinder                                                                                 1'     7
                                                                                         21 0                                      EDC~V !1]1107
          (Amount            (Amount
                                            Filed with first appearance by defendant JUDGE:
          demanded           demanded is
                                                (Cal. Rules of Court, rule 3.402)     DEPT.:
          exceeds $25,000)   $25,000)
                              Items 1-6 betow must be completed (see instructions on page 2).
1. Check one box below for the case type that best describes this case:
  Auto Tort                                         Contract                                                  Provisionally Complex Civil Litigation
  0     Auto  (22)                                        Breach of contract/warranty (06)                    (Cal. Rules of Court, rules 3.400-3.403)
  0     Uninsured motorist (46)                     0     Rule 3.740 collections (09)                         0      Antitrust/Trade regu[ation (03)
  Other PI/PD/WD (Personal InjurylProperty                Other collections (09)                              0      Construction defect (10)
  DamagelWrongful Death) Tort                       0     Insurance coverage (18)                             0     Mass tort (40)
  ~     Asbestos (04)                                                                                         ~     Securities litigation (28)
                                                    0     Other contract (37)
        Product liabilit 24                                                                                         Environmental/Toxic tort (30)
  ~                     y( )                        Real Property
  ~     Medical malpractice (45)                    ~                                                         0     Insurance coverage claims arising from the
                                                          Eminent domain/Inverse
                                                                                                                    above listed provisionally comp[ex case
  ~     Other PI/PD/WD (23)                               condemnation (14)
                                                                                                                    tYPes (41)
  Non-PI/PD/WD (Other) Tort                         ~     Wrongful eviction (33)                              Enforcement of Judgment
  0     Business tort/unfair business practice (07) 0     Other real property (26)                            0     Enforcement of judgment (20)
        Civil ri9hts ()
                      08                            Unlawful Detainer
  0                                                                                                           Miscellaneous Civil Complaint
  0     Defamation (13)                                   Commercial (31)                                     ~     RICO (27)
     =        Fraud (16)                                  0      Residential (32)                             ~     Other complaint (not specified above) (42)
      0       Intellectual property (19)                        Drugs (38)
                                                                                                              Miscellaneous Civil Petition
      0       Professional negligence (25)                Judicial Review
                                                                                                              ~     Partnership and corporate governance (21)
          Other non-PI/PDNVD tort (35)                    0       Asset forfeiture (05)
     0
                                                                  Petition re: arbitration award (11)         0     Other petition (not specified above) (43)
     Employment
     0    Wrongful termination (36)                               Writ of mandate (02)
      ®       Other employment (15)                       0       Otherjudicial review (39)

2.  This case =       is    0      is not   complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial management:
   a. 0      Large number of separately represented parties       d.        Large number of witnesses
   b.        Extensive motion practice raising difficult or novel e. 0      Coordination with related actions pending in one or more
             issues that will be time-consuming to resolve                  courts in other counties, states, or countries, or in a federal
                         amount    of documentary evidence                  court
   c. 0      Substantial
                                                                  f. 0      Substantial postjudgmentjudicial supervision
3. Remedies sought (check all that apply): a. ®        monetary b. ®      nonmonetary; declaratory or injunctive relief c. x0 punitive
4. Number of causes of action (specify): 9
5.        This case 0is   0     is not    a class action suit.
6. If there are any known reiated cases, file and serve a notice of related case. (You may use form CM-015.)
Date: May 28, 2021
Douglas H. Hoang, Esq.                                                                                    `


     • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
       under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
       in sanctions.
    • File this cover sheet in addition to any cover sheet required by local court rule.
    • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
       other parties to the action or proceeding.
    • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                                    Page 1 of 2

Form Adopted for Mandatory Use                                                                                         Cal. Rules of Court, rules 2.30, 3.220, 3.400-3.403, 3.740;
Judicial Council of Califomia
                                                              CIVIL CASE COVER SHEET                                           Cal. Standards of Judicial Administration, std. 3.10
CM-010 [Rev. July 1, 2007]                                                                                                                                      www.courts.ca.gov
         Case 2:21-cv-05712-CAS-KK Document 1-1 Filed 07/14/21 Page 21 of 32 Page ID #:27
                                    INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET                                                          CM-010
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a parry,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A"collections case" under rule 3.740 is defined as an action for recovery of money owed
in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in which
property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintifFs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                       CASE TYPES AND EXAMPLES
  Auto Tort                                      Contract                                          Provisionally Complex Civil Litigation (Cal.
     Auto (22)—Personal Injury/Property              Breach of ContractlWarranty (06)              Rules of Court Rules 3.400-3.403)
           Damage/Wrongful Death                         Breach of Rental/Lease                           AntitrusUTrade Regulation (03)
                                                              Contract (not unlawful detainer             Construction Defect (10)
        Uninsured Motorist (46) (if the
                                                                    or wrongful eviction)                 Claims Involving Mass Tort (40)
         case involves an uninsured
                                                         Contract/Warranty Breach—Seller                  Securities Litigation (28)
        motorist claim subject to
                                                              Plaintiff (not  fraud or negligence)        Environmental/Toxic Tort (30)
         arbitration, check this item
                                                         Negligent Breach of ContracU                     Insurance Coverage Claims
         instead ofAuto)
                                                              Warranty                                          (arising from provisionally complex
  Other PI/PD/VIID (Persona[ Injury/
                                                         Other  Breach     of ContracUWarranty                  case type listed above) (41)
  Property Damage/Wrongful Death)
                                                     Collections (e.g., money owed, open           Enforcement of Judgment
  Tort
      Asbestos (04)                                      book accounts) (09)                            Enforcement of Judgment (20)
          Asbestos Property Damage                       Collection Case—Seller Plaintiff                   Abstract of Judgment (Out of
          Asbestos Personal Injury/                      Other Promissory Note/Collections                       County)
                Wrongful Death                                Case                                      Confession of Judgment (non-
                                                     Insurance Coverage (not provisionally                   domestic relations)
      Product Liability (not asbestos or
                                                         complex) (18)                                  Sister State Judgment
           toxic%nvironmental) (24)
                                                         Auto Subrogation                               Administrative Agency Award
      Medical Malpractice (45)
                                                         Other Coverage                                     (not unpaid taxes)
            Medical Malpractice—
                 Physicians 8~ Surgeons              Other Contract (37)                                Petition/Certification of Entry of
                                                         Contractual Fraud                                   Judgment on Unpaid Taxes
      Other Professional Health Care
                                                         Other Contract Dispute                          Other Enforcement of Judgment
               Malpractice
                                                 Real Property                                                Case
      Other PI/PD/WD (23)
                                                     Eminent Domain/Inverse                        Miscellaneous Civil Complaint
            Premises Liability (e.g., slip
                                                         Condemnation (14)                              RICO (27)
                 and fall)
                                                     Wrongful Eviction (33)                              Other Complaint (not specified
            Intentional Bodily Injury/PD/WD
                                                     Other Real Property (e.g., quiet tit[e) (26)             above) (42)
                  (e.g., assau[t, vanda[ism)
                                                         Writ of Possession of Real Property                  Declaratory Relief Only
            Intentional Infliction of
                                                         Mortgage Foreclosure                                Injunctive Relief Only (non-
                 Emotional Distress
            Negligent Infliction of                      Quiet Title                                               harassmenf)
                                                         Other Real Property (not eminent                     Mechanics Lien
                  Emotional Distress
                                                         domain,    landlord/tenant, or                       Other Commercial Complaint
            Other PI/PDNVD
                                                         foreclosure)                                              Case (non-tort/non-complex)
  Non-PI/PDNIID (Other) Tort
                                                 Unlawful Detaner i                                           Other Civil Complaint
      Business Tort/Unfair Business
                                                     Commercial (31)                                               (non-tort/non-complex)
           Practice (07)
                                                     Residential (32)                              Miscellaneous Civil Petition
      Civil Rights (e.g., discrimination,
                                                     Drugs (38) (if the case involves illegal           Partnership and Corporate
             fa[se arrest) (not civil
                                                     drugs, check this item; otherwise,                      Governance (21)
             harassment) (08)
                                                     report as Commercial or Residential)                Other Petition (not specified
      Defamation (e.g., s[ander, libel)
                                                 Judicial Review                                             above) (43)
              (13)
                                                     Asset Forfeiture (05)                                   Civil Harassment
      Fraud (16)
                                                     Petition Re: Arbitration Award (11)                     Workplace Violence
      Intellectual Property (19)
      Professional Negligence (25)                   Writ of Manae d t ()  02                                Elder/Dependent Adult
                                                         Writ—Administrative Mandamus                             Abuse
           Legal Malpractice
                   Professional  Malpractice             Writ—Mandamus on Limited Court                      Election Contest
           Other
                (not medical or legal)                       Case Maer  tt
                                                                                                             Petition for Name Change
                                                         Writ—Other Limited Court Case                       Petition for Relief From Late
      Other Non-PI/PD/WD Tort (35)
  Employment                                                Rev  iew                                              Claim
      Wrongful Termination (36)                      Other Judicial Review (39)                              Other Civil Petition
                                                         Review of Health Officer Order
      Other Employment (15)
                                                         Notice of Appeal—Labor
                                                               Commiss[oner Aprpeals
CM-010 [Rev. July 1, 2007]                              CIVIL CASE COVER SHEET                                                           Page 2 of 2
           Case 2:21-cv-05712-CAS-KK Document 1-1 Filed 07/14/21 Page 22 of 32 Page ID #:28

 sHORTTiTLE: TRAN v PRIME NOW, LLC a Delaware Limited Liability Company et al                          CASE NUMBER
                                                                                                                     21    C) EDCV           0    07      7   7


                              CIVIL CASE COVER SHEET ADDENDUM AND
                                      STATEMENT OF LOCATION
               (CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)
              This form is required pursuant to Local Rule 2.3 in all new civil case filings in the Los Angeles Superior Court.




     Step 1: After completing the Civil Case Cover Sheet (ludicial Council form CM-010), find the exact case type in
                  Column A that corresponds to the case type indicated in the Civil Case Cover Sheet.


     Step 2: In Column B, check the box for the type of action that best describes the nature of the case.


     Sfep '3:- InColurnn-C,—circle _the-number-which explains-the reason for-the court filing_locationyouu have
                   chosen.

                                           Applicable Reasons for Choosing Court Filing Location (Column C)

1.Class actions must be filed in the Stanley Mosk Courthouse, Central District.        7. Location where petitioner resides.
2.Permissive filing in central district.                                               8. Location wherein defendant/respondentfunctions wholly.
3.Location where cause of action arose.                                                9.Location where one or more of the parties reside.
4. Mandatory personal injury filing in North District.                                10.Location of Labor Commissioner Office.
                                                                                      11.Mandatory filing location (Hub Cases — unlawful detainer, limited
5.Location where performance required or defendant resides.
                                                                                      non-collection, limited collection, or personal injury).
6.Location of property or permanently garaged vehicle.




                                A                                                           B                                                         C
                    Civil Case Cover Sheet                                            Type of Action                                     Applicable Reasons -
                          Category No.                                               (Check only one)                                     See Step 3 Above

                            Auto (22)               ❑ A7100 Motor Vehicle - Personal Injury/Property Damage/Wrongful Death               1, 4, 11
   0
   ~o                                               ❑ A7110 Personal Injury/PropertyDamage/Wrongful Death — Uninsured Motorist
   Q~               Uninsured Motorist (46)                                                                                              1, 4, 11


                                                    ❑ A6070 Asbestos Property Damage                                                     1, 11
                         Asbestos (04)
                                                    ❑ A7221 Asbestos- Personal InjuryNVrongful Death                                     1, 11

                      Product Liability (24)        ❑ A7260 Product Liability (not asbestos or toxic/environmental)                      1, 4, 11

                                                    ❑ A7210 Medical Malpractice- Physicians & Surgeons                                   1, 4, 11
                   Medical Malpractice (45)
                                                    ❑ A7240 Other Professional Health Care Malpractice                                   14 11


                                                    ❑ A7250 Premises Liability (e.g., slip and fall)
                                                                                                                                         1, 4, 11
                        Other Personal
                        Injury Property             ❑ A7230 Intentional Bodily Injury/Property Damage/Wrongful Death (e.g.,              1, 4, 11
                       Damage Wrongful                      assault, vandalism, etc.)
                          Death (23)                ❑ A7270 Intentional Infliction of Emotional Distress                                         11
                                                                                                                                         1, 4, 11
                                                    ❑ A7220 Other Personal Injury/Property DamageNVrongful Death




  LF1SC CIV 109 Rev. 12/18
                                                 CIVIL CASE COVER SHEET ADDENDUM                                                      Local Rule 2.3
   For Mandatory Use
                                                    AND STATEMENT OF LOCATION                                                           Page 1 of 4
            Case 2:21-cv-05712-CAS-KK Document 1-1 Filed 07/14/21 Page 23 of 32 Page ID #:29

sHORTTiTLE: TRAN v PRIME NOW, LLC a Delaware Limited Liability Company et al                          NUMBER
                                                                                                               21    0       EDOV      0     07      7   7
                                                                                               r7sE

                             A                                                          B                                               C Applicable
                  Civil Case Cover Sheet                                           Type of Action                                    Reasons - See Step 3
                        Category No.                                              (Check only one)                                         Above

                    Business Tort (07)         ❑    A6029 Other Commercial/Business Tort (not fraud/breach of contract)              1, 2, 3

        0            Civil Rights (08)         ❑    A6005 Civil Rights/Discrimination                                                1, 2, 3


                     Defamation (13)           ❑    A6010 Defamation (slander/libel)                                                 1, 2, 3


                        Fraud (16)             ❑    A6013 Fraud (no contract)                                                        1, 2, 3


                                               ❑    A6017 Legal Malpractice                                                          1, 2, 3
               Professional Negligence (25)
                                               ❑    A6050 Other Professional Malpractice (not medical or legal)                      1, 2, 3


                        Other (35)             ❑    A6025 Other Non-Personal Injury/Property Damage tort                             1, 2, 3


    c           Wrongful Termination (36)      ❑    A6037 Wrongful Termination                                                       1, 2, 3
    a~
    E
    ~                                          ❑~   A6024 Other Employment Complaint Case                                            1, 2, 3
    0
   c              Other Employment (15)
   E                                           ❑    A6109 Labor Commissioner Appeals                                                 10
   w

                                               ❑    A6004 Breach of Rental/Lease Contract (not unlawful detainer or wrongful
                                                                                                                                     2, 5
                                                          eviction)
               Breach of Contract/ Warranty                                                                                          2, 5
                           (06)                ❑    A6008 Contract/Warranty Breach -Seller Plaintiff (no fraud/negligence)
                     (not insurance)                                                                                                 1, 2, 5
                                               ❑    A6019 Negligent Breach of Contract/Warranty (no fraud)
                                                                                                                                     1, 2, 5
                                               ❑    A6028 Other Breach of ContractlWarranty (not fraud or negligence)


                                               ❑    A6002 Collections Case-Seller Plaintiff                                          5, 6, 11
                     Collections (09)
                                               ❑    A6012 Other Promissory Note/Collections Case                                     5, 11
                                               ❑    A6034 Collections Case-Purchased Debt (Charged Off Consumer Debt                 5, 6, 11
                                                          Purchased on or after January 1 2014

                 Insurance Coverage (18)       ❑    A6015 Insurance Coverage (not complex)                                           1, 2, 5, 8


                                               ❑    A6009 Contractual Fraud                                                          1, 2, 3, 5

                    Other Contract (37)        ❑    A6031 Tortious Interference                                                      1, 2, 3, 5

                                               ❑    A6027 Other Contract Dispute(not breach/insurance/fraud/negligence)              1, 2, 3, 8, 9

                 Eminent Domain/Inverse
                                               ❑    A7300 Eminent Domain/Condemnation                Number of parcels               2,6
                   Condemnation (14)
    t~
                  Wrongful Eviction (33)       ❑    A6023 Wrongful Eviction Case                                                     2,6


                                               ❑    A6018 Mortgage Foreclosure                                                       2,6

                 Other Real Property (26)      ❑    A6032 Quiet Title                                                                2, 6

                                               ❑    A6060 Other Real Property (not eminent domain, landlord/tenant, foreclosure)     2,6

               Unlawful Detainer-Commercial
                                               ❑    A6021 Unlawful Detainer-Commercial (not drugs or wrongful eviction)              6, 11
                           (31)

               Unlawful Detainer-Residential
                                               ❑    A6020 Unlawful Detainer-Residential (not drugs or wrongful eviction)             6, 11
                            32
                   Unlawful Detainer-
                                               ❑    A6020FUnlawful Detainer-Post-Foreclosure                                         2, 6, 11
                  Post-Foreclosure 34

               Unlawful Detainer-Drugs (38)    ❑    A6022 Unlawful Detainer-Drugs                                                    2, 6, 11



                                               CIVIL CASE COVER SHEET ADDENDUM                                                     Local Rule 2.3
 LASC CIV 109 Rev. 12/18
                                                  AND STATEMENT OF LOCATION                                                          Page 2 of 4
 For Mandatory Use
            Case 2:21-cv-05712-CAS-KK Document 1-1 Filed 07/14/21 Page 24 of 32 Page ID #:30

SHORTTiTLE: TRAN v PRIME NOW, LLC a Delaware Limited Liability Company et al                   FSE NUMBER
                                                                                                               210    EDCV00777


                              A                                                         B                                     C Applicable
                   Civil Case Cover Sheet                                          Type of Action                          Reasons - See Step 3
                         Category No.                                             (Check only one)                               Above

                    Asset Forfeiture (05)        ❑   A6108 Asset ForPeiture Case                                           2, 3, 6


       3         Petition re Arbitration (11)    ❑   A6115 Petition to Compel/Confirm/Vacate Arbitration                   2,5
       d
      .~
       d                                         ❑   A6151 Writ - Administrative Mandamus
      a                                                                                                                    2,8
      iv
      Z             Writ of Mandate (02)         ❑   A6152 Writ - Mandamus on Limited Court Case Matter                    2
      'v~                                        ❑   A6153 Writ - Other Limited Court Case Review                          2
      ~

                 Other Judicial Review (39)      ❑   A6150 Other Writ /Judicial Review                                     2,8

               AntitrustlTrade Regulation (03)   ❑   A6003 Antitrust/Trade Regulation                                      1, 2, 8

                  Construction Defect (10)       ❑   A6007 Construction Defect                                             1, 2; 3-     -   --

                 Claims Involving Mass Tort
                                                 ❑   A6006 Claims Involving Mass Tort                                      1, 2, 8
                           (40)

                  Securities Litigation (28)     ❑   A6035 Securities Litigation Case                                      1, 2, 8

                         Toxic Tort
                                                 ❑   A6036 Toxic Tort/Environmental                                        1, 2, 3, 8
                     Environmental (30)

                Insurance Coverage Claims
                                                 ❑   A6014 Insurance Coverage/Subrogation (complex case only)              1, 2, 5, 8
                  from Complex Case (41)

                                                 ❑   A6141 SisterState Judgment                                            2, 5, 11
                                                 ❑   A6160 Abstract of Judgment                                            2,6

                        Enforcement              ❑   A6107 Confession of Judgment (non-domestic relations)                 2.9
                      of Judgment (20)           ❑   A6140 Administrative Agency Award (not unpaid taxes)                  2,8
                                                 ❑   A6114 Petition/Certificate for Entry of Judgment on Unpaid Tax        2,8
                                                 ❑   A6112 Other Enforcement of Judgment Case                              2, 8, 9

                         RICO (27)               ❑   A6033 Racketeering (RICO) Case                                        1, 2, 8

                                                 ❑   A6030 Declaratory Relief Only                                         1, 2, 8

                     Other Complaints            ❑   A6040 Injunctive Relief Only (not domestic/harassment)                2,8
                 (Not Specified Above) (42)      ❑   A6011 Other Commercial Complaint Case (non-tort/non-complex)          1, 2, 8
  ~       2:
          C7                                     ❑   A6000 Other Civil Complaint (non-tort/non-complex)                    1, 2, 8

                  Partnership Corporation        ❑   A6113 Partnership and Corporate Governance Case                       2,8
                     Governance (21)

                                                 ❑   A6121 Civil Harassment With Damages                                   2, 3, 9
                                                 ❑   A6123 Workplace Harassment With Damages                               2, 3, 9
                                                 ❑   A6124 Elder/Dependent Adult Abuse Case With Damages                   2, 3, 9
                    Other Petitions (Not
                   Specified Above) (43)         ❑   A6190 Election Contest
                                                                                                                           2
  n U                                            ❑   A6110 Petition for Change of Name/Change of Gender
                                                                                                                           2,7
                                                 ❑   A6170 Petition for Relief from Late Claim Law
                                                                                                                           2 3 8
                                                 ❑   A6100 Other Civil Petition
                                                                                                                           2, 9




                                                 CIVIL CASE COVER SHEET ADDENDUM                                         Local Rule 2.3
LASC CIV 109 Rev. 12/18
                                                    AND STATEMENT OF LOCATION                                              Page 3 of 4
For Mandatory Use
           Case 2:21-cv-05712-CAS-KK Document 1-1 Filed 07/14/21 Page 25 of 32 Page ID #:31

 sHORTTiTLE: TRAN v PRIME NOW, LLC a Delaware Limited Liability Company et al       CASE NUMBER
                                                                                                  21 0      EDCV00777


Step 4: Statement of Reason and Address: Check the appropriate boxes for the numbers shown under Column C for the
        type of action that you have selected. Enter the address which is the basis for the filing location, including zip code.
        (No address required for class action cases).

                                                                 ADDRESS:
   REASON:                                                                              3751 E. Foothill Blvd.
                                                                                        Pasadena, CA 91107
    ❑ 1.Z2.03. ❑ 4. ❑ 5. ❑ 6. ❑ 7. ❑ 8. ❑ 9. ❑ 10. ❑ 11.



   CITY:                                 STATE:     ZIP CODE:


   Pasadena                             CA        ~ 91107

Step 5: Certification of Assignment: I certify that this case is properly filed in the    (Gendale Courthouse) North Central
                                                                                                                        District of
            the Superior Court of California, County of Los Angeles [Code Civ. Proc., §392 et seq., and Local Rule 2.3(a)(1)(E)].




  Dated: May 28, 2021
                                                                                (SIGNATURE OF ATTORNEY/FILING PARTY)




  PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
  COMMENCE YOUR NEW COURT CASE:

       1. Original Complaint or Petition.
       2. If filing a Complaint, a completed Summons form for issuance by the Clerk.
       3. Civil Case Cover Sheet, Judicial Council form CM-010.

       4. Civil Case Cover Sheet Addendum and Statement of Location form, LACIV 109, LASC Approved 03-04 (Rev.
          02/16).
       5. Payment in full of the filing fee, unless there is court orderfor waiver, partial or scheduled payments.
       6. A signed order appointing the Guardian ad Litem, Judicial Council form CIV-010, if the plaintiff or petitioner is a
          minor under 18 years of age will be required by Court in order to issue a summons.

       7. Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
          must be served along with the summons and complaint, or other initiating pleading in the case.




                                       CIVIL CASE COVER SHEET ADDENDUM                                               Local Rule 2.3
  LASC CIV 109 Rev. 12/18
                                          AND STATEMENT OF LOCATION                                                    Page 4 of 4
  For Mandatory Use
      Case 2:21-cv-05712-CAS-KK Document 1-1 Filed 07/14/21 Page 26 of 32 Page ID #:32


                                                                                  Reserved     for Clerk's   File   Stamp
          SUPERIOR COURT OF CALIFORNIA
            .COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:
                                                                                                FI LE D
Glendale Courthouse                                                                   Supsrkur ODu( i:)f aoliforni.0
                                                                                        Csuntyof LciL.Anga:}u{.
600 East Broadway, Glendale, CA 91206
                                                                                            0610712021
PLAINTIFF(S):

Mau Tran                                                                      a.g,.
DEFENDANT(S):
Amazon.com LLC a Delaware Limited Liability Company et al
                                                                             CASE NUMBER:
       NOTICE OF CASE REASSIGNMENT AND ORDER FOR
          PLAINTIFF TO GIVE NOTICE (Dates Remain)                            21GDCV00777


TO THE PLAINTIFF(S) AND PLAINTIFF'S ATTORNEY OF RECORD OR PLAINTIFF(S) IN
PROPRIA PERSONA:


You are hereby notified that effective 06/14/2021                 , an order was made that the above-

entitled action, previously assigned to Curtis A. Kin                                                                       ,
is now and shall be assigned to David A. Rosen
as an Individual Calendar (IC), direct calendaring judge for all purposes, including trial, in
        ----- -.~ _.- ----- Glendale
                             __ _.-  ---   —    --      ----- ----- - ----
department   E         at            Courthouse

(See Chapter 3, Los Angeles Court Rules) AII matters on calendar in this case will remain set on
the dates previously noticed, in the department indicated above unless otherwise ordered by the
court.


Notice is further given that plaintiff in propria persona or counsel for the plaintiff is ordered to give
notice of this all-purpose case assignment by serving a copy of the notice on all parties to this
action within 10 days of service of this notice by the court, and file proof of service thereof within 12
days of this notice. Failure to timely give notice and file proof of service may lead to imposition of
sanctions pursuant to Code of Civil Procedure section 177.5 or otherwise.

                                               Sherri R. Carter, Executive Officer / Clerk of Court


                                                 By J. Hoskins
                                                                      Deputy Clerk

       NOTICE OF CASE REASSIGNMENT AND ORDER FOR PLAINTIFF TO GIVE NOTICE
                                          (Dates Remain)

 (Proposed LACIV 252)
 LASC Approved 00-00                                                                                Local Rules Chapter 3
    Case 2:21-cv-05712-CAS-KK Document 1-1 Filed 07/14/21 Page 27 of 32 Page ID #:33


                                                                                       Reserved for Clerk's File Stamp
           SUPERIOR COURT OF CALIFORNIA
              COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:
                                                                                                 FI L-E D
                                                                                       5ufaarlar C-ourl uf Lalifornia
Glendale Courthouse                                                                      DJunlyOi LcisAnr~la}

60_0 East Broadway. Glendale, CA 91206                                                       06/C 72021
                                                                             5;.i,:ZraRCa-:i:.                  1Oe:iu'Cu:t.+
PLAINTIFF/PETITIONER:
                                                                               L4y.;             J. }{o°sRlns       L,--t.,ty
Mau Tran                                                                 I
DEFENDANT/RESPONDENT:
Amazon.com LLC a Delaware Limited Liability Company et al
                                                                             CASE NUMBER:
                        CERTIFICATE OF MAILING                               21GDCV00777

                                                                                                          a
I, the below-named Executive_ Officer/Clerk of the above-entitled court, do hereby certify that I am not
                                                                                                  Order for
party to the cause herein, and that on this date 1 served the Notice of Case Reassignment and collection
Plaintiff to Give Notice upon each party or counsel named below by placing the document for
and mailing so as to cause it to be deposited in the United States mail at the courthouse in Glendale,
California, one copy of the original filed/entered herein in a separate sealed envelope to each address as
shown below with the postige thereon fully prepaid, in accordance with standard court practices.




    Douglas Hoang
    K2 Employment Law LLP
    11751 Zelzah Ave
    Granada Hills, CA, CA 91344




                                                    Sherri R. Carter, Executive Officer / Clerk of Court

 Dated: 06/7/2021                                   By:   J. Hoskins
                                                          Deputy Clerk




                                     CERTIFICATE OF MAILING
        Case 2:21-cv-05712-CAS-KK Document 1-1 Filed 07/14/21 Page 28 of 32 Page ID #:34
       r'_\Il
    ?V~O        Cp/i



                         Superior Court of California, County of Los Angeles
  ;.


                               ALTERNATIVE DISPUTE RESOLUTION (ADR)
                                      INFORIViATION PACI(AGE

 THE PLAINTIFF MUST SERVE THIS ADR INFORMATION PACKAGE ON EACH PARTY WITH THE COMPLAINT.

 CROSS-COMPLAINANTS must serve this ADR Information Package on any new parties named to the action
 with the cross-complaint.




What is ADR?
ADR helps people find solutions to their legal disputes without going to trial. The main types of ADR are negotiation,
mediation, arbitration, and settlement conferences. When ADR is done by phone, videoconference or computer, it may
be called Online Dispute Resolution (ODR). These alternatives to litigation and trial are described below.


Advantaees of ADR
    •      Saves Time: ADR is faster than going to trial.
    •      Saves Money: Parties can save on court costs, attorney's fees, and witness fees.
   •       Keeps Control (with the parties): Parties choose their ADR process and provider for voluntary ADR.
   •       Reduces Stress/Protects Privacy: ADR is done outside the courtroom, in private offices, by phone or online.


Disadvantages of ADR
   •       Costs: If the parties do not resolve their dispute, they may have to pay for ADR, litigation, and trial.
   •       No Public Trial: ADR does not provide a public trial or a decision by a judge or jury.


Main Types of ADR

   1. Negotiation: Parties often talk with each other in person, or by phone or online about resolving their case with a
      settlement agreement instead of a trial. If the parties have lawyers, they will negotiate for their clients.

   2. Mediation: In mediation, a neutral mediator listens to each person's concerns, helps them evaluate the
      strengths and weaknesses of their case, and works with them to try to create a settlement agreement that is
      acceptable to all. Mediators do not decide the outcome. Parties may go to trial if they decide not to settle.

                       Mediation may be appropriate when the parties
                         •    want to work out a solution but need help from a neutral person.
                         •    have communication problems or strong emotions that interfere with resolution.
                       Mediation may not be appropriate when the parties
                         •    want a public trial and want a judge or jury to decide the outcome.
                          •   lack equal bargaining power or have a history of physical/emotional abuse.



   LASC CIV 271 Rev. 04/21
   For Mandatory Use                                                                                                  Page 1 of 2
    Case 2:21-cv-05712-CAS-KK Document 1-1 Filed 07/14/21 Page 29 of 32 Page ID #:35




                                  How to Arrange Mediation in Los Angeles County

       Mediation for civil cases is voluntary and parties may select any mediator they wish. Options include:

           a. The Civil Mediation Vendor Resource List
              Ifall partiesin an activecivil case agree to mediation, they may contactthese organizations
              to request a"Resource List Mediation" for mediation at reduced cost or no cost (for selected
              cases).

                          ADR Services, Inc. Case Manager ElizabethSanchez, elizabeth@adrservices.com
                          (949) 863-9800
                          JAMS, Inc. Assista nt Manager Reggie Joseph, RJoseph@jamsadr.com (310) 309-6209
                          Mediation Center of Los Angeles Program Manager info@ mediationLA.org
                          (833) 476-9145

       These organizations cannot accept every case and they may decline cases at their discretion. They may
       offer online mediation by video conference for cases they accept. Before contacting these organizations,
       review important information and FAQs at www.lacourt.orP/ADR.Res.List

       NOTE: The Civil Mediation Vendor Resource List program does not accept family law, probate or small
       claims cases.

           b. Los Angeles County Dispute Resolution Programs
              https://hrc.lacounty.gov/wp-content/uploads/2020/05/DRP-Fact-Sheet-230ctoberl9-Current-as-of-October-2019-1 pdf

               Dayof trial mediation programs have been paused until further notice.

               Online Dispute Resolution (ODR). Parties in small claims and unlawful detainer (eviction) cases
               should carefully reviewthe Notice and other information they may receive about (ODR)
               requirements for their case.

           c. Mediators and ADR and Bar organizationsthat provide mediation may be found on the internet.

       3. Arbitration: Arbitration is less formal than trial, but like trial, the parties present evidence and
       arguments to the person who decides the outcome. In "binding" arbitration, the arbitrator's
       decision is final; there is no rightto trial. In "nonbinding" arbitration, any party can request a
       trial afterthe arbitrator'sdecision. For more information about arbitration, visit
       http://www.courts.ca.gov/programs adr.htm

      4. Mandatory SettlementConferences(MSC): MSCs are ordered by the Court and are often held close
      to the trial date or on the day of trial. The pa+'rties and their attorneys meet with a judge or settlement
      officer who does not make a decision but wfio instead assists the parties in evaluatingthe strengths and
      weaknesses of the case and in negotiating a settlement. For information about the Court's MSC
      programs for civil cases, visit http://www.lacourt.or6/division/civil/C10047.aspx

      Los AngelesSuperior Court ADR website: http://www.lacourt.org/division/civil/C10109.aspx
      For general information and videos about ADR, visit http://www.courts.ca.gov/programs-adr.htm


LASC CIV 271 Rev. 04/21
For Mandatory Use                                                                                            Page 2 of 2
              Case 2:21-cv-05712-CAS-KK Document 1-1 Filed 07/14/21 Page 30 of 32 Page ID #:36

                                                                                                                   ReservedforClerk'sFlleSlamp
                      SUPERIOR COURT OF CALIFORNIA
                         COUNTY OF LOS ANGELES                                                                             FILED
                                                                                                                 Sup-~tior Cvurt uf C36ito[nizt
        COURTHOUSE ADDRESS;                                                                                        r~
                                                                                                                   ~ur~tyvt   L~sAn~bas
       Glendale Courthouse
       600 East Broadwa , Glendale, CA 91206                                                                           06102/202 1
        PI.AINTIFF:
       Mau Tran                                                                                                             S. Reed
        DEFENDANT:
      I Amazon.com LLC a Delaware Limited Liability Company et al
                                                                                                            CASE NUMBER:
                      NOTICE OF CASE MANAGEMENT CONFERENCE                                                  21GDCV00777
      TO THE PLAINTIFF(S)/ATTORNEY(S) FOR PLAINTIFF(S) OF RECORD:

      You are ordered to serve this notice of hearing on all parties/attorneys of record follhwith, and meet and confer with all
      parties/attorneys of record about the matters to be discussed no later than 30 days before the Case Management Conference.

     - Your Case Management Conference has been scheduled at the courthouse address shown above on:

                                           Date:                      Time:                      Dept.:
                                                   11/24/2021                 8:30 AM                        E

      NOTICE TO DEFENDANT:             THE SETTING OF THE CASE MANAGEMENT CONFERENCE DOES NOT EXEMPT THE
                                         DEFENDANT FROM FILING A RESPONSIVE PLEADING AS REQUIRED BY LAW.

      Pursuant to California Rules of Court, rules 3.720-3.730, a completed Case Management Statement (Judicial Council form #
      CM-110) must be filed at least 15 calendar days prior to the Case Management Conference. The Case Management Statement
      may be filed jointly by all parties/attorneys of record or itidividuaily by each party/attorney of record. You must be familiar with the
      case and be fully prepared to participate effectively in the Case Management Conference.

       At the Case Management Conference, the Court may make pretrial orders including the following, but not limited to, an order
       establishing a discovery schedule; an order referring the case to Alternative Dispute Resolution (ADR); an order reclassifying the
-"     case;anorder settrng subsequent- conferehce"a-hd ttie-trial date; or other orders- to achieve the goals of the Trial- Court Delay                            --
       Reduction Act (Gov. Code, § 68600 et seq.)

       Notice is hereby given that if you do not file the Case Management Statement or appear and effectively participate at the Case
       Management Conference, the Court may impose sanctions, pursuant~~c~Yi3+4;~~Local Rule 3.37, Code of Civil Procedure
       sections 177.5, 575.2, 583.150, 583.360 and 583.410, Government Cod~c               ~   ~6.,8~i08, s          vision (b), an~lifory~ules
                                                                                                                                           ►                of
       Court, rule 2.2 et seq.                                            ~ .               •.;,;~ ,.~,;.
                                                                                    d~,~;•.~"a'"t'~r"~
       Dated: 06/02/2021                                                                                      nZi-ds A- IKinf Judge
                                                                                                               Judicial OfFicer

                                                            CERTIFICATE OF SERVICE

       I, the below named Executive Officer/Clerk of the above-entitled court, do hereby certify that I am not a party to the cause
       herein, and that on this date I served the Notice of Case Management Conference upon each party or counsel named below:

       ® by depositing in the United States mail at the courthouse in Glendale                  , Califomia, one copy of the original
         filed herein in a separate sealed envelope to each address as shown below with the postage thereon fully prepaid.

       ❑    by personally giving the party notice upon filing of the complaint.

             Douglas Hoang
             11751 Zelzah Ave


             Granada Hills, CA, CA 91344                                          Sherri R. Carter, Executive Officer / Clerk of Court


       Dated: 06/02/2021                                                                                           By S. Reed
                                                                                                                                      Deputy Clerk
                                                                                                                           Cal. Rules of Court, rules 3.720-3.730
       IACIV 132 (Rev. 07/13)
       LASC Approved 10-03
                                                 NOTICE OF                                                                 LASC Local Rules, Chapter Three
       For Optional Use                CASE MANAGEMENT CONFERENCE
      Case 2:21-cv-05712-CAS-KK Document 1-1 Filed 07/14/21 Page 31 of 32 Page ID #:37

                                                                                            Resurvr;ri'°r°lerk'SFile           Slarnp
          SUPERIOR COURT OF CALIFORNIA
             COUNTY OF LOS ANGELES

COURTHOUSE ADDRESS:                                                                                       FILED
                                                                                             .S1ApC37?nli W
                                                                                                          f 'iln C.l1 cafifoilllil
Glendale Courthouse                                                                             Countyof Loskngsl3s                       i
600 East Broadway, Glendale, CA 91206                                                                06/0.212021                          ~
PLAINTIFF(S):

Mau Tran                                                                                                                                  r
DEFENDANT(S):                                                                                                                             ~

Amazon.com LLC a Delaware Limited Liability Company et al
                                                                                         CASE NUMBER:
                         ORDER TO SHOW CAUSE HEARING
                                                                                        21GDCV00777

To the party / attorney of record:
You are ordered to appear for an Order to Show Cause Hearing on 10/05/2021 at                                   8:30 AM              in
departmentE of this court, Glendale Courthouse
and show cause why sanctions should not be imposed for:
[w]      Failure to file proof of service.

Failure to comply or appear may result in sanctions pursuant to one or more of the following: California
Rules of Court, rule 2.30 and rule 3.1340; Code of Civil Procedure sections 177.5, 575.2, 583.150,
583.310, 583.360, 583.410, 583.420, 583.430; and Government Code section 68608.

[v]      To avoid a mandatory appearance all required documents must be filed at least 5 days prior to the
         date of the hearing.




                                                    ~,~ti ~    :~S", •• ~i
                                                              ,~ r
                                                    ~w t~~~~ ~~         4j                    S'7 • ~ ~



Dated:    06/02/2021                                          "              C."'urtis A. Kiii,/ Judge
                                                                                     Judicial Officer




                                         ORDER TO SHOW CAUSE HEARING
LACIV 166 (Rev. 09/08)                                                                                Cal. Rules of Court, rule 2.30
LASC Approved 06-04                                                                                   LASC Local Rules, Chapter 7
          Case 2:21-cv-05712-CAS-KK Document 1-1 Filed 07/14/21 Page 32 of 32 Page ID #:38


                                                                                         Reserved ror Clerk's File Stamp
                    SUPERIOR COURT OF CALIFORNIA
                       COUNTY OF LOS ANGELES
        COURTHOUSE ADDRESS:                                                                        FILED
        Glendale Courthouse                                                             Siipar3oT G.)url o( Cilitors)ia
                                                                                           O:)unty Uf Lt)s Anga;ys
        600 East Broadway, Glendale, CA 91206
                                                                                               06/0212021
        PLAINTIFF/PETITIONER:
                                                                                                                         o~Co~..
        Mau Tran                                                                                  S. R39:i
                                                                                                           ..__ _._.'->-':r.;tv
                                                                                   BY: _.__ _~.._
        DEFENDANT/RESPONDENT:
        Amazon.com LLC a Delaware Limited Liability Company et al
    I                                                                             CASE NUMBER:
                                CERTIFICATE OF MAILING                            21GDCV00777

        I, the below-named Executive Officer/Clerk of the above-entitled court, do hereby certify that I am not a
        party to the cause herein, and that on this date 1 served the Order to Show Cause Failure to File Proof of
-       Service upon each party or counsel named below by placing the document for collection and mailing so as
        to cause it to be deposited in the United States mail at the courthouse in Glendale, California, one copy of
        the original filed/entered herein in a separate sealed envelope to each address as shown below with the
        postage thereon fully prepaid, in accordance with standard court practices.




           Douglas Hoang
           K2 Employment Law LLP
           11751 Zelzah Ave
           Granada Hills, CA, CA 91344




                                                           Sherri R. Carter, Executive Officer / Clerk of Court

        Dated: 06/2/2021                                    By:   S. Reed
                                                                  Deputy Clerk




                                            CERTIFICATE OF MAILING
